Citation Nr: 1418550	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  13-23 809	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a March 1998 Board decision that denied the Veteran's claim of entitlement to a disability rating in excess of 10 percent for a left knee disability.

[Appeals of rating decisions are addressed in a Board decision under a separate docket number.].]


REPRESENTATION

Moving party represented by:  Lewis C. Fichera, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The moving party in this case, the Veteran, served on active duty from February 1977 to September 1978.  In April 2013 he filed a motion with the Board to revise a March 1998 Board decision (that denied his claim seeking a rating in excess of 10 percent for left knee disability) on the basis that that decision was clearly and unmistakably erroneous.  This motion is before the undersigned Veterans Law Judge who has been designated to make the final ruling on the motion for VA.


FINDINGS OF FACT

1.  A March 1998 Board decision denied the Veteran's appeal seeking a rating in excess of 10 percent for a left knee disability.

2.  It is not shown that the correct facts (as they were known at the time) were not before the Board in March 1998, or that the Board incorrectly applied statutory or regulatory provisions then in effect such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The March 1998 Board decision, denying a rating in excess of 10 percent for a left knee disability, is not clearly and unmistakably erroneous; revision of that decision is not warranted.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA duties  "to notify" and "to assist" a claimant seeking VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, such duties to notify and assist do not apply in a claim of CUE.  Determinations regarding CUE are based on the facts of record at the time of the decision challenged, and further factual development would not be appropriate.   
38 C.F.R. §  20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

CUE Legal Criteria

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a) and (c).  It is apparent that Congress, in creating § 7111, intended VA to follow the established case law defining a viable claim of CUE.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  This case law is found primarily in the following precedent opinions of the United States Court of Appeals for Veterans Claims (Court): Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 Vet. App. 412 (1996); Berger v. Brown, 10 Vet. App. 166 (1997); and Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

CUE is defined as the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error; generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  A review for CUE in a prior Board decision must be based on the record and the law as it existed when that decision was made.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).
CUE does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  Further, the doctrine of the favorable resolution of reasonable doubt is not applicable in determinations of whether a prior Board decision contains CUE.  
38 C.F.R. §  20.1411(a).

As a threshold matter, a claimant must plead CUE with particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

Factual Background

The medical evidence of record at the time of the March 1998 Board decision included the Veteran's service treatment records (STRs), the reports of VA examinations dated in April 1979, August 1981, January 1994, and May 1995, and additional VA and private medical records.  Also of record and considered in connection with the appeal were various written statements provided by the Veteran.

Service medical records show that the Veteran entered active duty with a noted history of a left knee injury.  A September 1976 entrance report of medical history indicates that he incurred a skin laceration of his left knee playing football.  The Veteran's entrance report of medical examination notes a scar on his left knee.  Service outpatient reports indicate that the Veteran first complained of left knee pain, swelling, and crepitation in March 1977, indicating that he fell on a rock.  X-rays revealed a loose body; the impression was chondromalacia, left knee.  The Veteran was put on light duty and given physical therapy.  A June 1978 clinical record shows that in June 1978 he underwent surgery to remove the loose body; however, a loose body was not found.  The Veteran's August 1978 separation medical report states that he had a 4 inch scar on the lateral aspect of his left knee and that he still had pain in the knee.  The Veteran was discharged from active duty in September 1978.

On April 1979 VA examination it was noted that the Veteran's left knee had a scar, but no effusions or instability.  It had range of motion from 0 to 155 degrees with normal patellar mobility.  The diagnosis was that the left knee was status post operative, but that there were "no abnormal findings."  An August 1981 VA examination report had similar objective findings.  A private operative summary showed that the Veteran underwent left knee arthroscopy and arthrotomy in September 1981.  The report further indicated that, post-operatively, the Veteran did well until he was assigned to physical therapy.  At that time, he began to be demanding, threatening, and verbally abusive to medical personnel.  He disregarded recommendations that he use a splint and refused subsequent medication and clinical follow-up appointments.

Private and VA medical records from 1981 to the time of the March 1998 Board decision indicate, in essence, that the Veteran had continued complaints of left knee pain and crepitation during this time, but with minimal objective findings.

A June 1993 report of evaluation by Edward S. Magaziner, M.D., indicates that the Veteran had well-healed scars on his left knee, but no significant swelling, edema, or atrophy.  Range of motion was extension to 3 or 4 degrees and flexion to 140 degrees.  There was mild crepitus and tenderness to palpation.  X-rays revealed a slight decrease in lateral joint space on the left.  The impression was mild decrease in range of motion and tenderness of the left knee.  It was thought that the Veteran might be experiencing early degenerative joint disease.

A January 1994 VA examination report indicates that the Veteran worked for 13 to 15 years as a painter and that his left knee had some tingling, loss of sensation, occasional muscle spasms, occasional buckling sensation, and soreness in damp weather.  On physical examination, the Veteran had some loss of left thigh muscle volume.  Range of motion of the left knee was from 0 to 125 degrees.  There was no instability or laxity.  The diagnosis was moderate chondromalacia of the left knee, with a tendency by the Veteran to maintain the left knee in 2 or 3 degrees of flexion.

In March 1995, the Veteran testified at a personal hearing at the RO; he related that his left knee affected his employment, which required a lot of climbing and squatting; he indicated that he wore a knee brace for support.  He stated that his left knee was in constant pain and had occasional swelling.

The most recent medical evidence was a May 1995 VA examination report.  It showed that, on objective examination, the left knee had an "almost faded" scar.  There was no evidence of fluid on the knee, and the knee had a full range of motion with moderate crepitation.  There was point tenderness beneath the lower aspect of the patella.  The left leg had some decreased size.  The knees seemed stable.  Deep knee bend was accomplished with a favoring of the left knee.  The diagnosis was "status following injury and surgery of left knee with ongoing osteoarthritis."  X-rays showed no abnormal findings.

In March 1998, the Board issued a decision denying a rating in excess of 10 percent for the left knee disability under Diagnostic Code (Code) 5257.  See 38 C.F.R. § 4.71a (1997).

Analysis

At the time of the Board's March 1998 decision, the Veteran's left knee disability was rated 10 percent under 38 C.F.R. § 4.71a, Code 5257 (for 'other impairment' of the knee, involving recurrent subluxation or lateral instability).  Code 5257 provides that a 'slight' knee disability warrants a 10 percent rating, a 'moderate' disability warrants a 20 percent rating, and a 'severe' disability warrants a 30 percent rating.  38 C.F.R. § 4.71a.  Thus, to warrant a rating higher than the 10 percent, the Veteran would have to have had a 'moderate' knee disability.  See 38 C.F.R. § 4.71a, Code 5257 (1997).

As discussed in the March 1998 Board decision, there were five other knee disorders which, if shown to exist, would warrant a rating above 10 percent under the Rating Schedule:  Ankylosis (Code 5256), dislocated semilunar cartilage (Code 5258), limitation of leg flexion to 30 degrees (Code5260), limitation of leg extension to 15 degrees (Code 5261), and malunion of the tibia and fibula with moderate knee or ankle disability (Code 5262).  38 C.F.R. § 4.71(a) (1997).  The March 1998 Board decision found that the medical evidence of record did not show ankylosis, dislocated cartilage, or malunion of the tibia and fibula.  The March 1998 Board decision found that the medical evidence most recently showed that the knee had a full range of motion.  The March 1998 Board decision noted that, historically, range of motion results had often showed some limitation of motion; however, the March 1998 Board decision found that even if the Veteran's left knee had currently had these limitations on motion, it would not entitle him to a disability rating in excess of 10 percent based on said limitation of motion.  See 38 C.F.R. § 4.71a, Codes 5260, 5261 (1997).  Thus, the March 1998 Board decision concluded that the record did not show a basis, under the diagnostic codes for leg and knee disorders, for a rating in excess of the assigned 10 percent.

Standard knee range of motion was (and is) from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

The March 1998 Board decision found that a rating in excess of 10 percent was not warranted for the Veteran's left knee disability.  The March 1998 Board decision concluded that the evidence of record did not provide sufficient evidence of a 'moderate' knee disability, which was necessary for a 20 percent rating under Code 5257.  The March 1998 Board decision found that the Veteran's left knee disability consistently showed only crepitation on objective examination and, although the Veteran consistently asserted that his knee caused constant pain, it did not have instability, edema, or swelling.  The March 1998 Board decision cited that the most recent (May 1995) examination found no limitation of range of motion.  The March 1998 Board decision accepted that the Veteran's left knee disability had some effect on his daily activities, but found that this was not of such severity as to be considered a 'moderate' disability under Code 5257.

The March 1998 Board decision also considered Codes 7803 through 7805 addressing scars of the skin.  At that time, scars causing ulceration or demonstrated objective pain warranted a separate 10 percent disability rating.  38 C.F.R. § 4.118 (1997).  The Board's March 1998 Board decision noted that the May 1995 VA examination report noted the presence of an 'almost faded' scar on the Veteran's left knee; it was not noted to be ulcerating or painful on palpation, and no limitation of function caused by the scar was noted.  Thus, the March 1998 Board decision found that an independent 10 percent disability rating for the scar is not warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In an April 2013 written argument, the Veteran's attorney alleges: "The Board reviewed the veteran's range of motion of the left knee and leg solely.  This is the error because it is not a full review as [the Veteran] was entitled to a review in accordance with the law and regulations."  The Veteran's attorney cites that "In accordance with 38 C.F.R. § 4.2 (1997), the effects of the disability, not the symptoms, are the primary focus."  The Veteran's attorney describes "functional limitations, with sitting, standing, and walking" and points to the contents of a May 1995 VA examination report, including an indication that the "left knee was giving out."  The Veteran's attorney alleges that "the Board was incorrect that there was no instability of the left knee."  The Veteran's attorney further argues that although the Board's March 1998 decision discussed the Veteran's statements about his difficulty with climbing, kneeling, or squatting associated with employment or sitting for short periods of time, "the Board did not identify the extent of these limitations, or consider them in regard to his ability to maintain employment."

The Veteran's attorney's description of the March 1998 Board decision is inaccurate.  The March 1998 Board decision presented discussion and analysis that was not limited to range of motion solely.  The March 1998 Board decision explained: 

... the Board also must consider the 'functional loss' caused by the veteran's left knee disorder.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the veteran stated that he occasionally had pain when climbing stairs, kneeling, or squatting associated with his employment.  He also indicated in the May 1995 report that he could not sit or lie comfortably for very long and that the knee woke him at night.  He stated that he did not partake in sports for fear of further damage to the knee.

The March 1998 Board decision then immediately proceeded to analysis of the functional loss with focus on the extent of impact of factors other than range of motion:

Considered as a whole, the Board finds that the evidence of record does not provide sufficient evidence of a 'moderate' knee disability, which is necessary for a 20 percent rating under [Code] 5257.  The veteran's left knee disability consistently shows only crepitation on objective examination.  Although he has consistently asserted that his knee causes constant pain, it does not have instability, edema, or swelling.  The most recent examination showed no limitation of range of motion.  The Board accepts that the veteran does have a left knee disability and that it has some affect [upon] his daily activities, but it is not of such severity to be considered a 'moderate' disability under DC 5257.

Additionally, the assertion of the Veteran's attorney that the March 1998 Board decision's finding that there was no shown "instability" of the left was CUE is based entirely upon the assertion that the Board overlooked the May 1995 VA examination report's notation of the Veteran's subjective complaint of the left knee "giving out."  The Veteran's attorney does not allege that the March 1998 Board decision failed to consider the May 1995 VA examination report, and the March 1998 Board decision's numerous references and descriptions of this evidence make it clear that the evidence was considered.  The May 1995 VA examination report does indicate that the Veteran subjectively reported "giving out" of his left knee, but the May 1995 VA examination report also shows that objective testing revealed that "[b]oth knees seem stable."  In essence, the allegation of CUE in the March 1998 Board decision's finding that the left knee disability did not include instability relies upon the implicit assertion that the Board decision should have (1) interpreted the report of subjective "giving out" as evidence of structural instability, and (2) weighed the subjective report against the objective testing showing a structurally stable left knee in a manner that results in finding instability.  However, it is not undebatable that a subjective report of "giving out" of a knee is indicative of structural instability and, importantly, the May 1995 VA examination report makes a clear objective finding of apparent structural stability of the left knee.  Although the Veteran's attorney insists otherwise, this allegation of CUE relies essentially upon an insistence that the Board should have interpreted and weighed the evidence differently.  A disagreement as to how the facts were weighed or evaluated does not constitute CUE.  38 C.F.R. § 20.1403(d).

Additionally, the April 2013 written argument by the Veteran's attorney alleges that although the Board's March 1998 decision mentions "[a]t the beginning of the Board's analysis," Codes 5003 and 5010, "the Board thereafter did not consider these diagnostic codes."  In this regard, the Veteran's attorney points to the May 1995 VA examination report remarking upon "ongoing osteoarthritis" and that the left knee was "giving out" as demonstrative that the Board committed CUE in failing to assign a higher disability rating.

The Veteran's attorney's description of the March 1998 Board decision is inaccurate.  The March 1998 Board decision not only identifies Codes 5003 and 5010 near the beginning of the analysis, but discusses their application at length near the conclusion of the decision.  The March 1998 Board decision clearly discussed the reasons for finding that higher disability ratings were not found to be warranted under these provisions.  The March 1998 decision discusses the May 1995 VA examination report, expressly acknowledges the opinion that the left knee disability involved degenerative joint disease / osteoarthritis, and explains why no higher disability rating is warranted.  First, the March 1998 Board decision explains: 

While the Board understands that a separate rating based on arthritis is authorized in certain circumstances, the initial requirement is that a diagnosis of arthritis be objectively substantiated by X-rays.  
38 C.F.R. § 4.71a, [Codes] 5003, 5010 (1997).  While this requirement is not currently met, the Board notes that, even if it were, the veteran would not be entitled to a separate rating for arthritis because such a rating requires that the veteran be entitled to at least a noncompensable rating under limitation of motion.  38 C.F.R. § 4.71a, [Codes] 5010, 5003 (1997).

The March 1998 Board decision cites VAOGCPREC 23-97 (July 1, 1997) and explains that "although a veteran can be rated separately under both Code 5257 and Code 5010, 'a separate rating must be based upon additional disability.  When a knee disorder is already rated under Code 5257, the veteran must also have limitation of motion under Code 5260 or 5261 in order to obtain a separate rating for arthritis.'"  The Board found that "[t]he medical evidence of record in this case shows that his left knee currently has full range of motion and, at its worst, had extension to 3 or 4 degrees and flexion to 125 degrees.  Thus, he does not meet the minimum criteria for a noncompensable rating under limitation of motion and, as a result, is not entitled to a separate rating for traumatic arthritis."

The April 2013 written argument of the Veteran's attorney mischaracterizes the March 1998 Board decision's analysis.  The allegation that the March 1998 Board decision did not consider Codes 5003 and 5010 is incorrect and fails to identify any instance of CUE in the March 1998 Board decision.

The April 2013 written argument by the Veteran's attorney further asserts that: (1) the Board did not recognize a pending claim for service connection for a right knee disorder; (2) the Board did not consider a potential claim for service connection for scars; and (3) the Board did not consider a potential claim for a mental disorder.  The Veteran's attorney contends that the Board's March 1998 decision contains CUE based on the failure of the Board to adjudicate these "potential claims."

The Board notes that failure to adjudicate a claim cannot rise to the level of CUE in that failure to adjudicate is not outcome determinative.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); cf. Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (where failure to reopen was not sufficient to plead CUE).  There can be no CUE finding absent a final and binding decision.  38 C.F.R. § 3.104.  See Norris v. West, 12 Vet. App. 413, 419-22 (1999) (RO failure to adjudicate an informally raised claim did not constitute a final disallowance of the claim and, therefore, there was no final adverse decision subject to CUE attack).  At the time of the March 1998 decision, the Board did not have before it claims of service connection for right knee, scarring, or mental disorder, as these had not been perfected on appeal.  Therefore, these matters were not adjudicated and there is no final Board decision on these matters.  Accordingly, this line of argument by the Veteran's attorney is without legal merit.

None of the moving party's arguments raise an error of fact or law, to which reasonable minds could not differ, that would have manifestly changed the outcome of the March 1998 Board decision.  To the extent the Veteran has expressed disagreement as to how the Board weighed and evaluated the facts in rendering the March 1998 decision, such disagreement does not constitute CUE.  See 38 C.F.R. § 20.1403(d)(3).  Under these circumstances, the Board must conclude that the moving party has not established, without debate, that the correct facts, as they were then known, were not before the Board in March 1998; that the Board ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different.  Accordingly, the criteria for revision (or reversal) of a Board decision based on CUE are not met with respect to the March 1998 Board decision that denied an appeal seeking a rating in excess of 10 percent for a left knee disability, and the Motion for revision or reversal of that decision must be denied.


ORDER

The Motion for revision or reversal of a March 1998 Board decision (that denied the Veteran's appeal seeking a rating in excess of 10 percent for left knee disability) based on an allegation of CUE in that decision is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



